Clifford F. Brown, J.,
dissenting. I am convinced that the instant cause is a simple case of conflict between state and local laws, to which the “home rule” provision of Section 3, Article XVIII of the Ohio Constitution does not apply. Therefore, I dissent.
By imposing a permit fee on off-site hazardous waste deposited in the city of Oregon, the city has clearly required an additional condition for the operation of a hazardous waste facility in direct contravention of the ban on such additional conditions contained in R.C. 3734.05(D)(3). As acknowledged by the majority, this court has already held that R.C. 3734.05(D)(3) is a general law of this state and that local laws which conflict therewith are invalid. Clermont Environmental Reclamation Co. v. Wiederhold (1982), 2 Ohio St. 3d 44, paragraphs one and two of the syllabus. This statute, in clear and comprehensive language, expressly prohibits the imposition of any additional condition for the operation of state-authorized hazardous waste facilities. I am confounded by the majority’s finding that appellant’s imposition of a permit fee and additional bookkeeping obligations somehow does not conflict with the state statute. The undeniable effect of the city ordinance sub judice is that appellee is barred from operating its waste facility unless it pays the city permit fee. This is clearly an additional condition prohibited by R.C. 3734.05(D)(3). Chapter 720 of the Oregon Codified Ordinances, as adopted under Ordinance No. 12-1984, not only requires additional bookkeeping and the payment of a fee, but it further imposes a criminal sanction of imprisonment and/or fine for failure to comply. City of Oregon Codified Ordinances Section 720.99. These potential criminal sanctions clearly impair or limit the authority granted to appellee in its state permit in contravention of R.C. 3734.05(D)(3).
The test for determining if a local ordinance impermissibly conflicts with a general state law is whether the ordinance permits an act which the statute forbids. Struthers v. Sokol (1923), 108 Ohio St. 263, paragraph two of the syllabus. The state statute in this case prohibits imposition of an additional condition; the ordinance requires an additional fee and supplemental bookkeeping. The conflict is patent.
By its enactment of R.C. Chapter 3734, the General Assembly has evinced its intention to create a state-wide regulatory structure of uniform operation. This intent is not only manifested in R.C. 3734.05(D)(3) itself, *222but also in R.C. 3734.02(A) (providing that the Director of Environmental Protection shall adopt rules “having uniform application throughout the state”). Any ordinance which differs from this statutory scheme by imposing more restrictive requirements is in conflict therewith and invalid. Eastlake v. Bd. of Bldg. Standards (1981), 66 Ohio St. 2d 363, 369 [20
0.0.3d 327]. The ordinance in the instant cause imposes stricter requirements than the state laws. It is clearly invalid.
Through the use of rather strained reasoning, the majority states that R.C. 3734.05(D)(3) may be utilized only to limit, rather than nullify, the legislative power of municipalities by the precise terms it sets forth. And yet the majority refuses to apply the very limitation embodied in that statute. R.C. 3734.05(D)(3) clearly limits the power of municipalities to create additional requirements for licensed operators of hazardous waste facilities. By ignoring this fact, the majority frustrates the intent of the General Assembly as clearly expressed in that statute and indulges in judicial legislation.
For these reasons, I would affirm the judgment of the court of appeals.
Sweeney and Wright, JJ., concur in the foregoing dissenting opinion.